Citation Nr: 1447949	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  12-00 578	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Esq.


ATTORNEY FOR THE BOARD

A. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  Jurisdiction of the claims resides with the VA RO in New York, New York.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran has argued that his PTSD symptomatology renders him unemployable.  Further, the Veteran's representative indicated that an April 2010 VA examination did not adequately reflect the Veteran's level of functioning due to his PTSD.  

The Veteran submitted a private examination report from M. Cesta, M.D., dated in September 2014.  Dr. Cesta did not include a Global Assessment of Functioning (GAF) score with the examination results.  However, Dr. Cesta indicated that the medical evidence of record reflected that the Veteran was severely disabled secondary to his PTSD.  

In light of the fact that the Veteran's last VA examination is more than four years old and because the Veteran has indicated that his PTSD symptomatology is worse than what is reflected at the April 2010 VA examination, the Veteran should be scheduled for a VA examination.  

The claim for a TDIU, the TDIU claim is inextricably intertwined with the adjudication of the Veteran's increased rating claim for PTSD. As such, it too must be remanded.

VA outpatient treatment reports dated through July 2010 have been associated with the claims file.  The Veteran submitted additional VA treatment records dated in 2013 and private treatment records from the Vet Center.  It is unclear whether the records submitted by the Veteran consist of all VA treatment records dated since VA obtained records in July 2010.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from November 2011 to the present.
 
2.  Then, schedule the Veteran for a VA examination to determine the current nature and severity of his PTSD and the functional limitation caused by his service connected disabilities.  A complete rationale should be provided for any opinion expressed. 

The examiner should discuss the psychiatric symptomatology exhibited by the Veteran and should assess how the psychiatric symptomatology functional limits his occupational and social functioning.  

The examiner should review the April 2010 VA examination and the September 2014 private examination report, and should address whether the Veteran's psychiatric has increased in severity since March 2010, and if so, how.  

The examiner should also specifically explain, without taking the Veteran's age into account and consistent with his education and occupational experience, the functional impairment both individually and in conjunction with one another, caused by the Veteran's service connected disabilities (PTSD, residuals of a shrapnel wound of the right leg, low back strain, and residuals of a shrapnel wound of the left forehead).

3.  Then, readjudicate the issues on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

